                                                                                                02/03/2020

JAMES E. JOHNSON                            THE CITY OF NEW YORK                      STEPHANIE M. VILELLA ALONSO
Corporation Counsel                                                                         Assistant Corporation Counsel
                                           LAW DEPARTMENT                                           Phone: (212) 356-2318
                                                                                                      Fax: (212) 356-3509
                                               100 CHURCH STREET                                     svilella@law.nyc.gov
                                               NEW YORK, NY 10007


                                                                           February 3, 2020

        VIA ECF
        Honorable Katharine H. Parker
        United States Magistrate Judge
        United States District Court
        Southern District of New York
        500 Pearl Street, Room 750
        New York, New York 10007

                 Re:   Tyreik Williams v. City of New York, et al., 18-CV-5175 (VSB) (KHP)

        Your Honor:

                      I am an Assistant Corporation Counsel in the office of James E. Johnson,
        Corporation Counsel of the City of New York, representing defendants City of New York,
        Commissioner Cynthia Brann, and Bureau Chief Yolanda Canty in the above-referenced matter.
        Defendants write respectfully to request an adjournment of the Telephone Conference, presently
        scheduled for February 5, 2020, at 10:00 a.m. This is the first of such request. I conferred with
        pro bono counsel, and they take no position on this request.

                        Unfortunately, I am unavailable on February 5, 2020 due to a scheduling conflict.
        Accordingly, defendants respectfully request that the Court adjourn the Telephone Conference
        until a date and time that is convenient for the Court.

                       Thank you for your consideration herein.

                                                            Respectfully submitted,




                                                            Stephanie Michelle Vilella Alonso
                                                            Assistant Corporation Counsel
 cc:   BY ECF
       Leonid Grinberg and Justin M. Ellis
       Attorneys for Plaintiff
       MoloLamken LLP
       430 Park Avenue
       New York, NY 10022




APPLICATION GRANTED: The telephone conference in this
matter that was scheduled for Wednesday, February 5, 2020 at
10:00 a.m. is rescheduled to Monday, February 10, 2020 at 10:00
a.m. Defendants’ counsel must: (1) call the Wende Correctional
Facility promptly at 716-937-4000 ext. 4381and request that the
plaintiff be placed on the line; (2) telephone chambers at (212)
805-0234, with the Plaintiff and opposing Counsel on the line, at
the scheduled time of the conference.
The Clerk of Court is requested to mail a copy of this
endorsement to the Plaintiff.




                                                      02/03/2020




                                             -2-
